Per Curiam.
This is an appeal from a judgment upon the conviction of Charles E. Morgan of the crime of embezzlement. The indictment charges, in brief, that the defendant on July second, eighteen *579hundred and ninety-four, was the employe of Harry C. Boyd and E. K. Arnold, partners under the firm name of Boyd and Arnold, and as such employe and by means of his employment, received and had in his possession certain bills, coin, bank checks, bills of exchange, etc., the property of Boyd and Arnold, which he unlawfully and feloniously converted to Ms own use. No brief or argument has been filed by the state, although the time for filing the same has long since expired. Prom an examination of the record and defendant’s brief we are of the opinion that under the evidence the defendant was the agent and employé of the Hamburg-Bremen Pire Insurance Company, and that the money alleged to have been converted was the property of that company, and not of Boyd and Arnold, as alleged in the indictment. This evidence entitled the defendant to a verdict, and the court erred in not instructing the jury to acquit as requested by him. The judgment must therefore bo reversed, and it is so ordered. Reversed.